  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARREN MAULL,                      )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )           2:18cv1065-MHT
                                   )                (WO)
ALA BAMA PIZZA, L.L.C.,            )
d/b/a Domino's Pizza,              )
                                   )
     Defendant.                    )

                             JUDGMENT

    Pursuant    to     the   joint       stipulation   of    dismissal

(doc. no. 32), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket    as   a   final    judgment

pursuant   to   Rule    58   of    the    Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 8th day of January, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
